Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 11/22/2021

Claims 1 – 9, 14 – 17, 20, 21, and 24 – 26 are amended. 
Claims 10 – 13, 18, 19, and 27 are cancelled. 

Claims 1 – 9, 14 – 17, 20 – 26 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 9, 14 – 17, 20 – 26 are rejected on the ground of nonstatutory double patenting over claims 1 – 9, 14 – 17, 20 – 26 of U.S. Patent No. 11,181,579 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/532,469
Claim 1 – Patent 11,181,579
A method of performing a test of a processor core, the method comprising: 
A method of performing a scan test of a processor core, the method comprising: 
serializing, by a serializer/deserializer module of an input/output, the non-serialized test input data; and 
serializing, by the serializer/deserializer module of the input/output die, the scan test input data; and 
transmitting, by the serializer/deserializer module of the input/output  interface to a processor core of the processor, the serialized scan test input data.
transmitting, by the serializer/deserializer module of the input/output die to a processor core of the processor, the serialized scan test input data.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/532,469 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,181,579. Specifically, both claim 1, of the current application 17/532,469, and claim 1, of patent 11,181,579 discloses: A method of performing a scan test of a processor core, comprising such steps as “serializing, by a serializer/deserializer module of an input/output, the non-serialized test input data; and transmitting”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/532,469, as a broader recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,181,579. A broader method performing the operations of a disclosed method and capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/532,469, as performing the operations of the method of claim 1, of U.S. Patent 11,181,579, and as such are obvious variants of each other.

Claim 2 – Application 17/532,469
Claim 2 – Patent 11,181,579
Claim 3 – Application 17/532,469
Claim 3 – Patent 11,181,579
Claim 4 – Application 17/532,469
Claim 4 – Patent 11,181,579
Claim 5 – Application 17/532,469
Claim 5 – Patent 11,181,579
Claim 6 – Application 17/532,469
Claim 6 – Patent 11,181,579
Claim 7 – Application 17/532,469
Claim 7 – Patent 11,181,579
Claim 8 – Application 17/532,469
Claim 8 – Patent 11,181,579
Claim 9 – Application 17/532,469
Claim 9 – Patent 11,181,579
Claim 14 – Application 17/532,469
Claim 14 – Patent 11,181,579
Claim 15 – Application 17/532,469
Claim 15 – Patent 11,181,579
Claim 16 – Application 17/532,469
Claim 16 – Patent 11,181,579
Claim 17 – Application 17/532,469
Claim 17 – Patent 11,181,579
Claim 20 – Application 17/532,469
Claim 20 – Patent 11,181,579
Claim 21 – Application 17/532,469
Claim 21 – Patent 11,181,579
Claim 22 – Application 17/532,469
Claim 22 – Patent 11,181,579
Claim 23 – Application 17/532,469
Claim 23 – Patent 11,181,579
Claim 24 – Application 17/532,469
Claim 24 – Patent 11,181,579
Claim 25 – Application 17/532,469
Claim 25 – Patent 11,181,579
Claim 26 – Application 17/532,469
Claim 26 – Patent 11,181,579


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 14 – 17, and 20 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “of an input/output” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation. 

Claim 1 recites the limitation "the non-serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the limitation “a serializer/deserializer module” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the serializer/deserializer module previously disclosed or an additional serializer/deserializer module. 

Claim 3 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the deserialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the serialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the deserialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “transmitting the serialized result data to the input/output die further comprises” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear when a first transmitting was performed. 

Claim 5 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the limitation “a serializer/deserializer module” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the serializer/deserializer module previously disclosed or an additional serializer/deserializer module. 

Claim 6 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the held test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the lanes".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the input/output interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the deserialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the serialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the serialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the deserialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 20, the limitation “links” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation. 

Claim 26 recites the limitation "the serialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the deserialized test input data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the serialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the deserialized results data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5,8, 9, 15 – 17, and 20 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonawane et al., U.S. Publication 2017/0115353 (herein Sonawane).

Regarding claims 1 and 14, claim 1 as representative, Sonawane discloses: A method of performing a test of a processor core, the method comprising: serializing, by a serializer/deserializer module of input/output, the non-serialized test input data (paragraph 0043, “2) Serializing broadcasted SCANIN data”); and 

transmitting, by the serializer/deserializer module of the input/output interface to a processor core of the processor, the serialized scan test input data (figure 2, element 250; claim 16).

Regarding claims 2 and 15, claim 2 as representative, Sonawane discloses: transmitting the serialized scan test input data to the processor core further comprises encoding the serialized scan test input data with data strobe encoding (paragraph 0043).

Regarding claims 3 and 16, claim 3 as representative, Sonawane discloses: receiving, by a serializer/deserializer module of the processor core, the serialized test input data (figure 2, element 250, 251,252; claim 16); deserializing, by the serializer/deserializer module of the processor core, the serialized test input data (figure 2, element 250, 251,252; claim 16); responsive to receiving result data generated in dependence upon the deserialized test input data, serializing the result data (figure 2, element 250, 251,252; claim 16); and transmitting, by the serializer/deserializer module of the processor core to the input/output interface, the serialized result data (figure 2, element 250, 251,252; claim 16).

Regarding claims 4 and 17, claim 4 as representative, Sonawane discloses: receiving, by the serializer/deserializer module of the input/output intreface, the serialized result data (figure 2, element 250, 280; paragraph 0043); deserializing, by the serializer/deserializer module of the input/output intreface, the serialized result data (figure 2, element 250, 280; paragraph 0043); and providing, by the input/output intreface to a testing module, the deserialized result data (figure 2, element 250, 280; paragraph 0043).

Regarding claim 5, Sonawane discloses: transmitting the serialized result data to the input/output interface further comprises encoding the serialized test input data with data strobe encoding (paragraph 0043).

Regarding claims 8 and 20, claim 8 as representative, Sonawane discloses: links carrying transmissions between the input/output interface and the processor core are direct-coupled (figure 1).

Regarding claims 9 and 21, claim 9 as representative, Sonawane discloses: the input-output interface comprises a monolithic data communications interface for the processor (figure 1, element 190).

Regarding claim 22, Sonawane discloses: the serial/deserializer modules operate only for testing (figure 1, element 111).

Regarding claim 23, Sonawane discloses: the serializer/deserializer modules comprise synthesizable digital logic (figure 2, element 250).

Regarding claim 24, Sonawane discloses: performing a test comprises performing the scan test at a time after packaging of the processor, prior to installation of the processor in a computer system (paragraph 0025).

Regarding claim 25, Sonawane discloses: the processor further comprises a plurality of processor cores, wherein each processor core is coupled independently to the input/output interface and each processor core is prohibited from data communications external to the processor except through the input/output interface (figure 1).

Regarding claim 26, Sonawane discloses: A system for performing a scan test of a processor core, the system comprising: a test module; and a processor comprising a processor core and an input/output interface, the input/output interface coupled to the processor core, wherein: the scan test module transmits, in parallel to the processor via the input/output interface, test input data; a serializer/deserializer module of the input/output interface: a serializer/deserializer module of the processor core: receives the serialized test input data; deserializes the serialized test input data; receives result data generated in dependence upon the deserialized test input data; serializes the result data; and transmits the serialized result data to the input/output interface (figure 2, element 250); and the serializer/deserializer module of the input/output interface: receives the serialized result data; deserializes the serialized result data; and provides the deserialized result data to the scan test module (figure 2, element 250, 251,252; claim 16).

Allowable Subject Matter
Claims 6 and 7objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Laisne; Michael et al. 		US 20160349320 A1
Kawoosa; Mudasir Shafat et al. 	US 20170234925 
Al ABRAHAM; Jais et al.		US 20200233031 Al
Lai, Benny W.H. 			US 20030149922 Al
Chakravadhanula; Krishna et al. 	US 8650524 B1 
Azimi; Saeed et al. 			US 9285421 B1
Serializing, by a serializer/deserializer module of an input/output, the non-serialized test input data; and 
transmitting, by the serializer/deserializer module of the input/output interface to a processor core of the processor, the serialized test input data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111